Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 is presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
Additional Examiner's Remarks
The Examiner has noted significant issues supra as to the pending claim under 35 U.S.C. 112(2)/112(b).  Presently, the pending claims do not adequately reflect what the disclosed invention is.  In light of the precedence set forth in In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
which comprises” (emphasis added by the Examiner); it is unclear as to what element is being further "comprised”.  The subsequent limitations are directed to the steps of receiving, verifying and executing; it is unclear as to what the transitional phrase “which comprises” is referencing since the subsequent limitations are steps of a process.
	Independent claim 1 recites: “receiving, at a client-side web browser” (emphasis added by the Examiner); it is unclear as to whether the recited “client-side web browser” is referring to the previously recited client-side web browser or another client-side web browser.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
	Independent claim 1 recites: “verifying, by a client-side processor” (emphasis added by the Examiner) and “executing, by a client-side processor” (emphasis added by the Examiner); it is unclear as to whether the recited “client-side processor” is referring to the previously recited client-side processor or another client-side processor.  When a claim is amenable to two or plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention.  Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential).
Independent claim 1 recites: “using a private key associated with the public key specified by the minimal bootstrap payload;” (emphasis added by the Examiner), however, the claim previously recites “the minimal bootstrap payload includes at least one public key”.  Accordingly, it is unclear if the identified language is referring to the previously recited public key of the “at least one public key” or a different public key; the claim is subject to multiple & desperate interpretations since the claim language lacks explicit antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (U.S. Pat App Pub 2005/0160045 A1), hereinafter referred to as Watanabe, in view of Maeda et al (U.S. Pat App Pub 2005/0251677 A1), hereinafter referred to as Maeda.
Re claims 1 and 9: Watanabe teaches a method comprising:
receiving, at a client-side web browser, a minimal bootstrap payload [Fig 2: “ADF”] from an application server (Fig 7 and the associated descriptions; ¶59; ¶82);
storing, by a client-side processor, the minimal bootstrap payload in a client-side local cache, wherein the locally cached minimal bootstrap payload is executed by the client-side processor before executing an application [JAR file / Java-IP software] from the application server (Fig 7 and the associated descriptions; ¶59; ¶82);
the minimal bootstrap payload [Fig 2: “ADF”] includes at least one public key [Fig 2: “PUBLIC KEY”] and at least one Uniform Resource Location (URL) [Fig 2: “PACKAGE URL”] address of an application code payload (Fig 7 and the associated descriptions; ¶59; ¶82); the client-side processor executes the minimal bootstrap payload, which comprises: receiving, at a 
Maeda teaches wherein the received application code payload [Fig 3B, elt 310: “Program”] includes a cryptographic signature [Fig 1, elts 128 & 131; Fig 3B, elt 311: “CA signature”] using a private key [Fig 1, elt 127] associated with the public key [Fig 1, elts 109 & 129] specified by the minimal bootstrap payload [Fig 3A: “Program header”]; verifying, by a client-side processor, the received application code payload cryptographic signature using the locally stored public key; executing, by a client-side processor, the received application code payload after the received application payload has been successfully verified (¶62; Fig 5; ¶85-¶94). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Watanabe with the teachings of Maeda, for the purpose of further preventing unauthorized use of a program from malicious intent and preventing download data manipulation, replacement and eavesdropping; such rationale is explicitly stated in Maeda (¶3; ¶18).  It is noted that Watanabe provides signature protection of the SDF but not the JAR package itself whereas Maeda provides signature protection of the application data itself; such a modification of Watanabe with the teachings of Maeda provides the same utility of attesting to the authenticity of information but further expands the signature protection to the application itself.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9906369 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The Examiner’s Amendment filed 14 April 2017 in application 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10097357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The amendments to the claims filed 22 May 2018 and 24 May 2018 in application 15/673884 evinces the modifications between the instant claims and patented claims; the subject matter of the instant claims are comprised and rendered obvious by the patented claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10756905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The amendments to the claims filed 22 May 2018 and 24 May 2018 in application 15/673884 evinces the modifications between the instant claims and patented claims; the subject matter of the instant claims are comprised and rendered obvious by the patented claims.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

This is a continuation of applicant's earlier Application No. 15/673884, 15/001015 & 16/152876.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435